Boss, J., dissenting:
I concur in that portion of the opinion of Mr. Justice Mc-Kinstry (and in the reasoning by which it is supported) wherein he holds that the contract relied on by the petitioner is one which the Board of Supervisors had no power to make, and therefore no power to allow any claim by virtue thereof. And for that very reason I can not concur in the judgment. As I read the record, the claim of the petitioner is based on the contract, and its allowance was obtained by virtue of the contract, and not otherwise. The petition itself, in effect, so states, and that fact is so declared in the briefs of the counsel for the respective parties. I entertain no doubt that the *590Board of Supervisors has the power to pass upon the claims of the petitioner for gas furnished the city, and to allow such sums therefor as may be reasonable and just; and that when so allowed, payment of such amounts can he compelled by petitioner. And further, as said by Mr. Justice McKinstry, that the Board has the power to contract for gas, upon such terms as it may seem proper, for any period not exceeding that limited in the Act of April 3,1876, to wit, two years.
I dissent from the judgment.